Citation Nr: 0933741	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder, to 
include lumbosacral strain with nerve root compression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The appellant served on active duty for training from April 
22, 1967, to May 19, 1967, with other inactive service 
totaling two months and fifteen days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, denying the appellant's 
claims for service connection for a back disorder, then 
characterized as lumbosacral strain with mild nerve root 
compression.  

Pursuant to his request, the appellant was afforded a Board 
hearing, sitting at the RO, in May 2009.  A transcript of 
that proceeding is of record.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The appellant argues that he is entitled to service 
connection for a back disorder.  He concedes the existence of 
a back injury prior to service, but notes that he was 
examined prior to his entrance onto active duty and found to 
be fit for military service.  In addition, he describes an 
in-service fall in which he sustained further back injury.  
In all, the appellant asserts that his back disorder was 
incurred in or aggravated by military service.  

At his recent Board hearing, the appellant testified that 
while on active duty at Lackland Air Force Base he and others 
were ordered to clean the barracks, which required the moving 
of bed bunks down a flight of stairs.  In the process of 
moving one bed, the appellant slipped and fell down the 
stairs, injuring his back.  Medical evaluation treatment was 
immediately sought and received.  However, the immediate 
medical care is not identified in service treatment records 
now on file.  It is shown that on a neurosurgical evaluation 
on or after May 8, 1967, the appellant indicated that, in 
addition to a civilian back injury sustained in January 1966, 
he had an injury to his back two months prior to an initial 
evaluation on May 1, 1967.  Thus, the injury two months prior 
to May 1, 1967, would have occurred on or about March 1, 
1967.  On that basis, a further search for relevant service 
treatment records relating to the alleged fall while on 
active duty for training from April 22, 1967, to May 19, 
1967, is found to be in order.  Also, it would be of 
assistance to obtain any records from the appellant's former 
employer, referenced previously to be Electric Boat or 
General Dynamics, regarding an on-the-job injury to the 
appellant's spine and any medical treatment therefor.  

Furthermore, additional evidentiary development is needed in 
order to obtain pertinent treatment records from Kent County 
Hospital which the appellant reports are not currently 
contained within his claims folder.  Also, he reports being 
in receipt of disability insurance benefits from the Social 
Security Administration and efforts are needed to obtain all 
pertinent medical and administrative records utilized by that 
agency in determining the appellant's entitlement to 
disability benefits.  

As well, it is advisable in this instance to obtain medical 
input in the form of an initial VA medical examination and 
opinion as to the medical issues raised by this appeal, 
specifically that relate to the pre-existence of a back 
disorder and in-service aggravation, or service incurrence.  
As indicated by the RO, the appellant is not a veteran and he 
is therefore not entitled to a presumption of soundness at 
service entrance or a presumption as to service incurrence of 
a chronic disease, such as arthritis, when shown within the 
one-year period following service discharge.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying him of the 
information and evidence still needed to 
substantiate his claim for service 
connection for a back disorder, based on 
direct incurrence and  in-service 
aggravation.  

2.  Request the appellant to identify the 
dates and places where he received 
medical evaluation and treatment for any 
back-related disability prior to and 
during military service, inclusive of 
that medical treatment received at 
Wilford Hall Air Force Hospital at 
Lackland Air Force Base, Texas.  Also, he 
should be asked to outline in detail the 
facts and circumstances, including 
applicable dates, of all injuries to his 
back prior to and during service.  

3.  Obtain verification from the National 
Personnel Records Center and/or the 
applicable service department regarding 
the exact dates of all periods of active 
duty, active duty for training, and 
inactive duty training of the appellant.  

4.  Obtain from the National Personnel 
Records Center and/or the applicable 
service departments copies of all 
available service treatment records for 
all periods of military service for 
inclusion in the claims folder.  In 
particular, the records of medical 
treatment involving the appellant's back 
which were compiled at the Wilford Hall 
United States Air Force Hospital at 
Lackland Air Force Base, Texas, during 
any period of active duty, active duty 
for training, or inactive duty training 
must be obtained and associated with the 
claims folder.  

Efforts to obtain these and any other 
Federal records must continue until the 
AMC determines by way of a formal written 
determination that the records sought do 
not exist or that further efforts to 
obtain same would be futile, and, if it 
is so determined, then appropriate notice 
under 38 C.F.R. § 3.159(e) must be 
provided to the appellant and he must 
then be afforded an opportunity to 
respond.

5.  Obtain all pertinent records compiled 
by the appellant's former employer, be it 
Electric Boat or General Dynamics, 
relating to the occurrence of an injury 
to the appellant's back in January 1966 
or as he otherwise so indicates, as well 
as any available records of medical 
evaluation and treatment compiled by the 
former employer.  

6.  Obtain any and all medical and 
administrative documents utilized by the 
Social Security Administration in its 
award or continuance of an award of 
disability benefits to the appellant.  
Once obtained, such records should be 
made a part of the claims folder.  

7.  Obtain for inclusion in the claims 
folder all records of medical evaluation 
and treatment relating to the appellant's 
claimed back disorder, not already on 
file, which were complied at the Kent 
County Memorial Hospital in Warwick, 
Rhode Island, from 1960 to the present.  

8.  Thereafter, afford the appellant a VA 
spine examination in order to assess the 
nature and etiology of his claimed back 
disorder.  The VA's claims folder should 
be furnished to the examiner for use in 
the study of this case and the report of 
such examination should reflect whether 
in fact the claims folder was provided 
and reviewed.  Such examination should 
include a detailed medical history, 
physical examination, and any diagnostic 
tests deemed necessary.  

On the basis of the findings obtained, 
the examiner is asked to offer a medical 
opinion, as to the following:  

(a)  Did any current back 
disorder of the appellant exist 
prior to service, and, if so, 
did that back disorder undergo 
a chronic increase in severity 
during service beyond its 
natural progression?

(b)  If the examiner determined 
that no back disorder of the 
appellant preexisted service, 
then the examiner should offer 
an opinion as to the question 
of whether it is at least as 
likely as not (50 percent or 
grater probability) that any 
current disorder of the 
appellant's back originated in 
service or as a result of 
military service or any event 
thereof, including a claimed 
in-service fall down a flight 
of stairs?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
such a finding.  

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If the clinician finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.  

9.  Lastly, readjudicate the appellant's 
claim for service connection for a back 
disorder, based on all relevant theories 
including direct incurrence and 
aggravation.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 



preserve the appellant's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




